278 S.C. 256 (1982)
294 S.E.2d 345
The STATE, Respondent,
v.
Homer Lee MARTIN, Appellant.
21774
Supreme Court of South Carolina.
August 9, 1982.
*257 Public Defender Nora B. Lewis, Union, and Appellate Defender John L. Sweeny and Asst. Appellate Defender Kathy D. Lindsay, both of S.C. Com'n of Appellate Defense, Columbia, for appellant.
Atty. Gen. Daniel R. McLeod and Asst. Attys. Gen. Lindy P. Funkhouser and Martha L. McElveen, Columbia, and Sol. William L. Ferguson, York, for respondent.
August 9, 1982.
Per Curiam:
Appellant pled guilty to receiving stolen goods and was sentenced to eight years. We vacate the guilty plea and remand for further proceedings.
Appellant was indicted for housebreaking and larceny but pled guilty to receiving stolen goods.[1] Appellant was never indicted for receiving stolen goods. No presentment to the grand jury was made for receiving stolen goods. No waiver of presentment was accomplished in accord with South Carolina Code of Laws Ann. §§ 17-23-120 to 140 (Supp. 1981).
The plea must be vacated under our holding in Summerall v. State, S.C. 294 S.E. (2d) 344 Op. No. 21773, filed August 9, 1982 that the requirements of §§ 17-23-120 to 140 are mandatory. We therefore vacate appellant's guilty plea and remand for further proceedings consistent with the Summerall decision.
NOTES
[1]  Receiving stolen goods is not a lesser included offense of larceny. State v. Hamilton, 172 S.C. 453, 174 S.E. 396 (1934).